Gildeesleeve, J.
The motion is to confirm the report, of commissioners of estimate and assessments in the matter of the acquisition of title by the city to a portion of East One Hundred and Eighty-second street. Objection is made by the owners of benefits Eos. 64, 115 and 235, on account of the assessments levied on their parcels of land, and these owners desire that the report be sent back to the commissioners to reconsider and correct the assessments. In these matters, an assessment for benefit is founded en the increase in market value which the property re*593ceives from the improvement, and is based on the difference in the value of the property before the improvement and after the improvement. The general rule is that the courts will not disturb the judgment of the commissioners, except for palpable error. There should be an error in principle or clear abuse of discretion committed by the commissioners to warrant a reversal of their judgment. The counsel for the owner of benefit Ho. 235 makes his principal argument upon the difference in the assessments on Ho. 235 and Ho. 191, but the corporation counsel points out that Ho. 235 is a large plot of land, extending from Ryer avenue to Valentine avenue, having a direct frontage on the new street of eighty-five feet in width, and being separated for the length of one hundred and fifteen feet from the new street only by a small gore, running from nothing at one end to thirteen feet at the widest part. From Ryer avenue to Valentine avenue the street is an entirely new opening, and Ho. 235 derives from this improvement the benefit of obtaining practically direct easements of light, air and access over an entirely new street. Ho. 191, on the other hand, gained comparatively little by the improvement, as it already fronted on a street fifty feet in width. This improvement increases the width to sixty feet, so that the gain to Ho. 193 is merely an increase in the width of the street of ten feet, which is much less than the gain to Ho. 235. It is, therefore, proper that the assessment on Ho. 235 should be proportionately greater than the assessment on Ho. 191. So far as the objections of the owners of Hos. 64 and 115 are concerned, the claim is that the lots, having a frontage on the proposed street, have borne more than their fair share of the cost of the proceeding. These lots, however, have been much the greater gainers by the improvement in question, and should bear the greater burden of the expense thereof. Upon the whole ease, I am not prepared to say that there has been such an error in principle or abuse of discretion committed by the commissioners as to warrant the court in denying this motion to confirm the report. It certainly cannot be said that the commissioners have assessed the lands in question beyond the amount of benefit which they have received from the improvement; and, as I have already stated, the court will not interfere except in the case of a clear abuse of discretion or of manifest error. Matter of Brook Ave., 8 App. Div. 294.
Motion granted.